﻿I wish at the outset, on behalf of my Government and my delegation, to extend to Ambassador Salim, a great son of Africa, my warm congratulations on his election as President of the thirty-fourth session of the General Assembly. Owing to his long experience in the many facets of United Nations affairs, I am confident that our deliberations during the current session will produce fruitful results under his wise guidance. The delegation of Thailand pledges its full co-operation and support in making this session of the General Assembly a successful one.
167.	I should also like to express my sincere appreciation to the outgoing President, Ambassador Lievano of Columbia, for his contribution to the success of the last session.
168.	We should also like to thank the Secretary- General for his dedicated efforts towards the maintenance of peace and the promotion of international understanding and co-operation.
169.	The African continent remains in the forefront of the struggle for just and equal treatment of all peoples, regardless of race or colour. My delegation maintains its steadfast support of this historic struggle and is firmly opposed to the racist policies and practices being employed against the black majority in southern Africa, particularly the abominable crime of apartheid. We are following the London meeting on Zimbabwe with close attention, and are more than ever convinced that the right of self-determination of peoples, in accordance with the principles of the United Nations Charter and with relevant resolutions, must ultimately prevail. Thailand's position in this regard applies to other areas of the world as well.
170.	In the Middle East, my delegation fully recognizes the legitimate and inalienable rights of the Palestinian people that have repeatedly been upheld by the United Nations. Israel must relinquish its illegal occupation of Arab territory forthwith and, in the meantime, it must respect the rights of the Arab people in the occupied territories. Thailand thus joins the overwhelming majority of world public opinion in deploring the establishment of Israeli settlements, as well as all efforts to transfer ownership of Arab lands in such territories. At the same time, my delegation is convinced that all States in the area have the right to exist in security and with freedom from external aggression or armed intervention.
171.	In South-East Asia, as a result of .Vietnamese armed intervention; the Government of Democratic Kampuchea was toppled and replaced by the so-called United Front for the National Salvation of Kampuchea. The members of the Association of South East Asian Nations [ASEAN], concerned by this turn of events, and in particular by its security implications and its possible impact on the delicate political equilibrium in the region, quickly convened a meeting of their Foreign Ministers at Bangkok. In the Joint Statement issued at Bangkok on 12 January 1979, the ASEAN Foreign Ministers strongly deplored the armed intervention against the independence, sovereignty and territorial integrity of Kampuchea and called for the immediate and total withdrawal of foreign forces from Kampuchean territory. Further, they reaffirmed the right of the Kampuchean people to determine their own future, free from interference or influence by outside Powers. These points were later incorporated into the draft resolution presented to the Security Council several days later by all of its non-aligned members.  Unhappily, despite the support of 13 of the 15 members of the Council, this draft resolution was not adopted because of the negative vote cast by a permanent member.
172.	The prospects for peace and stability in Southeast Asia were further dimmed when, on 17 February 1979, Chinese troops made an armed incursion into Vietnamese territory. The ASEAN countries were gravely concerned that the fighting would escalate into a larger conflagration involving other Powers from outside the region. They therefore sought yet again to end the fighting by making their appeals to the parties concerned in the United Nations. Their efforts were finally expressed in the form of a draft resolution submitted for consideration by the Security Council on 16 March of this year.  The operative paragraphs of that draft resolution called on the parties to the conflicts to cease all hostilities forthwith, to withdraw their forces to their own countries and to settle their disputes by peaceful means. The draft also appealed to Powers outside the region to exercise the utmost restraint and to refrain from any acts that might lead to a further escalation of the conflicts in Indo-China. When it was put to the vote it again received the support of 13 member countries, but failed to be adopted owing to the negative vote of the same permanent member. The fact that the ASEAN countries chose to deplore both the Chinese incursion into Viet Nam and the Vietnamese intervention in Kampuchea fully and clearly demonstrated their earnest desire to remain neutral in the conflicts, from which position they hoped to be able to exert a stabilizing influence on the developments in the region.
173.	As a result of the inability of the Security Council to take any action on the Kampuchean issue, the fighting in Kampuchea raged on and, indeed, expanded westward. Many divisions of Vietnamese forces deployed along the Thai-Kampuchean border have created tension and the situation there is fraught with grave danger, Any renewed fighting—and the fighting is most likely to escalate with the end of the rainy season—could have serious repercussions on regional and international peace and security.
174.	It has nevertheless been and will continue to be my Government's unswerving policy to remain neutral and not involved in the conflict between the two socialist States, with both of which Thailand maintains diplomatic relations. However, we are also determined to protect our independence, sovereignty and territorial integrity. In this regard, Thailand is most gratified that our ASEAN partners, as well as many other friendly countries, have shown their willingness to support us. This was evident in the communiqué and statements of the Twelfth ASEAN Ministers Meeting held on 29 June 1979 in Bali, Indonesia.
175.	The decision taken by a vast majority of the membership of this Assembly on 21 September to maintain the status quo on the question of the Kampuchean seat very clearly reflected the following facts.
176.	First, the majority felt that to alter the status quo at this point and in the present circumstances would imply a sanctioning of international behaviour not in conformity with the provisions of the United Nations Charter,
177.	Secondly, although a country may disagree with the internal conduct of another sovereign State, that by no means gives it a justification for resorting to armed intervention against that State—an act which is in flagrant violation of the principles of independence, sovereignty and territorial integrity.
178.	Thirdly, the right of self-determination must be upheld and all States, whether large or small, should be able to continue to look to the United Nations as an Organization based on internationally recognized legal and moral principles.
179.	For Thailand's part, our firm position on this question of the Kampuchean seat was motivated neither by any outside power nor by animosity towards any country. However, we strongly believe that principles governing peaceful relations among States and the self-determination of nations must be strictly adhered to. This is vital, not only for Thailand but also for the future of the South-East Asian region and the world as a whole. 
180.	Our overriding desire is for the people of Kampuchea to be given the opportunity to determine their own future in the exercise of their inalienable right to choose their own government, free from outside interference or coercion. Furthermore, we in Thailand have a sincere desire to continue to develop good bilateral relations with all three Indo-Chinese States, including Viet Nam, and to co-operate with all in the interests of peace and stability in the region of South-East Asia.
181.	One of the unfortunate results of the conflict in Kampuchea is the prevailing large-scale famine and starvation in that war-torn country. That is a serious humanitarian issue which requires urgent attention by and immediate assistance from the world community. If nothing is done to alleviate the situation, it will produce a new exodus of Kampuchean people into neighbouring countries, thus creating further tension as well as threatening regional peace and stability.
182.	In this regard, the Thai Government welcomes the efforts being made by international organizations and interested donor countries to send food relief to Kampuchea and will continue to render its full co-operation in those relief efforts. It is only logical to expect that the food should reach the Kampuchean civilian population, for whom it is intended, directly on a non-discriminatory basis, and that such relief aid should not serve to prolong the fighting and bloodshed in Kampuchea.
183.	The effort at this Assembly of Thailand and other countries members of ASEAN with regard to the Kampuchean situation is to call for continued world efforts to arrive at a political and not a military solution to this problem. Continuation of a military solution will only add to the untold misery and deprivation already suffered by the Kampuchean people and it could lead to grave consequences for the region and for the world as a whole. We therefore continue to support any peaceful political solution to the conflict that is acceptable to the Kampuchean people themselves and that will ensure the independence, sovereignty and territorial integrity of that war-ravaged country. In pursuit of these aims, we believe that this world Organization would be in a unique position to make a lasting contribution if it were entrusted with a peace-keeping role in the area of conflict. Furthermore, under the auspices of the United Nations or of its Secretary-General, an appropriate opportunity could be found and facilities provided for the parties concerned to engage in a dialogue with a view to finding a durable peaceful solution to the conflict. In any event, the demands of the situation require that all peace-loving nations here in this Assembly should work together for the cause of peace in South-East Asia, as well as for the right to self-determination for Kampucheans and all peoples in the region. A positive solution to the Kampuchean problem will no doubt contribute significantly to the efforts of South-East Asian countries in the realization of the concept of the establishment of a zone of peace, freedom and neutrality in the region.
184.	The establishment of a zone of peace in South-East Asia remains one of the goals to which the ASEAN countries are committed. We continue to look forward to the day when that region will be free from major Power rivalry and interference, and all the nations in the area can live in peaceful coexistence with one another. Although it is the main responsibility of the South-Eastern Asian countries themselves to create the necessary conditions for the establishment of such a zone, it will nevertheless require the active cooperation and support of the international community, particularly the major Powers.
185.	Let me now turn to one of the grave problems facing mankind today, a problem closely linked to the conflicts in Indo-China, that is, the Indo-Chinese refugees.
186.	Since the end of the tragic Viet Nam war in 1975, hundreds of thousands of displaced persons have left Laos, Kampuchea and Vietnam for new opportunities elsewhere. Recently the plight of the boat people from Viet Nam has attracted much publicity and captured the world's attention. However, from 1975 on displaced persons from Laos and Kampuchea have trekked over- and into Thailand and the influx continues unabated. Today there are approximately 200,000 such "land cases'' in Thailand who are being given temporary shelter, food, clothing and medical care in additional to another 7,000 boat cases from Viet Nam and Kampuchea. My country, purely for humanitarian reasons, has agreed to give temporary refuge to them, pending permanent resettlement in third countries. But this large and continuing influx has created a multitude of security, political and socio-economic problems for Thailand and has imposed on the Thai Government and people a heavy financial and administrative burden, which is only partially alleviated by assistance from the Office of the United Nations High Commissioner for Refugees, as well as from other international sources. Many of these displaced persons have been in Thailand for over three years, and so far only one in every 10 displaced Laotians and Kampucheans has been repatriated for resettlement elsewhere. We in Thailand became convinced that the heavy burden involving the Indo-Chinese refugees, both the land and the boat cases, must be shouldered by the whole international community, and not just left to the transit countries in South-East Asia alone. This conviction of ours was further reinforced when over 80,000 Kampucheans came over into Thailand by land in the aftermath of Vietnamese armed intervention against Kampuchea, thus imposing an extraordinary burden on Thailand and creating grave dangers to its security and stability.
187.	When the Prime Minister of the United Kingdom, Mrs. Margaret Thatcher, proposed that an international conference be convened under the auspices of the Secretary-General of the United Nations to consider the problem of refugees and displaced persons in South-East Asia, my Government strongly supported it. The Thai delegation subsequently took an active part in the Meeting on Refugees and Displaced Persons convened by the Secretary-General in Geneva on 20 to 21 July of this year. The international community at long last showed a greater willingness to share the heavy humanitarian burden with countries of first transit in concrete and meaningful ways. The resettlement places offered by third countries increased to 260,000 and $US 190 million in cash and kind were pledged. The Government of Japan generously offered to cover half of the budget for the High Commissioner's operations in South-East Asia. My delegation would like to express once again our deep appreciation to the Secretary- General for his personal efforts in convening the Geneva Meeting to deal with the humanitarian aspects of the problem. While the results were encouraging, we 
believe they fell short of providing an over-all and lasting solution to the problem, because the question of the "land cases", which constitute the bulk of Indo- Chinese displaced persons, was not sufficiently dealt with.
188.	I wish to reiterate here the principles which the Thai delegation submitted at the Geneva meeting. These principles must be strictly adhered to if we are to have an equitable and successful humanitarian solution to the problem of Indo-Chinese refugees and displaced persons. They are: first, in any effort to solve the problem, equality must be given to both land and boat cases; secondly, more processing centres must be established, particularly in Viet Nam and other countries of origin, with international assistance and under the High Commissioner's auspices, for both land and boat cases; thirdly, those who have been the longest in temporary camps or processing centres must be given prior opportunities for resettlement in third countries.
189.	At Geneva, regrettably, it was deemed politically advantageous not to examine the root-cause of the departure of so many refugees and displaced persons from the three Indo-Chinese States. It was pointed out that this was better left to another appropriate meeting at a later stage. Subsequently, however, political considerations seemed to paralyse further initiatives, and the idea of a follow-up meeting dissipated. In this connexion, the Thai Government is of the opinion that no durable solution of the land cases emanating from Kampuchea and Laos is possible unless and until we tackle the problem at its root. During the Geneva Meeting, Viet Nam undertook "for a reasonable period of time" to stem the illegal outflow of "boat people". Thailand and its partners in ASEAN welcomed this commitment on the part of Viet Nam. In this respect, it is the fervent hope of the Thai Government that a similar agreement reached recently between Thailand and Laos will help stem the illegal flow of people from Laos into Thailand. In Kampuchea, the root-cause of the problem is the foreign armed intervention and the continued fighting there. Another factor is the widespread famine in that war-ravaged country. Unless fighting stops and a peaceful condition returns, with due recognition of the political and other rights of the Kampuchean people, there will be no lasting solution to the refugee problem.
190.	As for the future, my Government would support the convening of an appropriate international forum to deal comprehensively with the land cases in South-East Asia in order to find effective solutions to this serious problem confronting all of us in the international community.
191.	Another grave problem confronting the international community, especially the youth of today, is that of narcotics. Thailand has been engaged in major efforts with the United Nations and like-minded nations to eradicate the illegal production of narcotics and to disrupt drug trafficking via Thailand. The many significant seizures of opium and heroin in Thailand during the past year, as well as the arrest of major drug traffickers, testify to the strong determination of my Government to expurgate this evil. Meanwhile, the United Nations Fund for Drug Abuse Control has, for the past five years, been performing commendable services through its programme to encourage hill-tribe farmers in my country to change from poppy cultivation to other crops. It has, furthermore, been helping to develop crop substitutes, such as coffee, vegetables and fruits, which would bring these hill-tribe fanners equivalent or even higher incomes. At present, the Thai authorities are working with members of the Fund to extend these successful projects to a wider area.
192.	I turn now to economic problems. During the past 12 months the world has been faced with increasingly grave economic difficulties. Inflation and unemployment have reached a new high in many countries. Protectionism has unfortunately increased, foreign trade has slowed down and the rate of economic growth has been slow and erratic. The developing countries have found it more and more difficult to finance reasonable rates of development. This universal problem has been further exacerbated by recent substantial increases in the prices of energy-related products. There have been some improvements here and there, such as the recent trade negotiations undertaken by parties to GATT and the agreement on the fundamental elements of a common fund for commodities, the employment of quotas and the increase in special drawing rights in September 1978. But, on the whole, those ongoing multilateral negotiations have failed to achieve adequate results commensurate with the existing magnitude of the need.
193.	A new impetus in the North-South negotiations is needed. This could be achieved only through the exhibition by all parties concerned of a real political will to reach practical solutions. The international community needs to move vigorously in two areas specifically. First, negotiations on the implementation of the New International Economic Order need to be stimulated and brought out of the present stalemate. Secondly, the world energy problem needs to be solved by a coordinated and imaginative effort on the part of the whole international community. Thailand supports the view of the Group of 77 that the international energy problem should be discussed in the context of global negotiations within the United Nations, with the participation of all countries and in relation to such other issues as the problems of development, financial and monetary reforms and international trade and commodities, all of which have an important bearing on the establishment of the New International Economic Order. My delegation believes that the United Nations, which is well equipped with machinery for intergovernmental discussions and negotiations, is the ideal forum where all these efforts could best be carried out.
194.	I should also like to take this opportunity to offer my delegation's warm welcome to Saint Lucia, the newest and one hundred fifty-second Member of our world Organization, admitted at the beginning of this session.
195.	Lastly, I turn to the role of the United Nations itself. To the oft-heard question whether this world Organization is in a position today to contribute effectively to the solution of the problems confronting the international community, in my delegation's opinion the answer is an unreserved "yes". One of the principal roles of this Organization, through its various organs, is to help form world opinion on some of the most pressing issues, to create an awareness of the problems confronting individual countries or the world community as a whole and then to find constructive and durable solutions for them. It is with such faith in the continuing usefulness of the United Nations that my country attaches great importance to it and pledges its full support for the further success of this world Organization.